DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for WIPO application PCT/SE2018/050509 filed on 2018-05-17. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 15, 17-20, 22-25, 27-30 and 32-35 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Ericsson et al. (R1-1702677 On UL control signalling for beam management, of IDS, hereinafter ‘ERICSSON’),
claim 14, ERICSSON teaches a method of operating a measuring radio node in a radio access network, the method comprising transmitting measurement reporting to the radio access network (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank), wherein the measurement reporting is based on measurement performed on received data signaling (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network)).  

Regarding claim 15, ERICSSON teaches wherein one or more of the following applies:
the measurement reporting is triggered by control signaling (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation);
the measurement reporting pertains to one or more characteristics of the data signaling that are usable for link adaptation of subsequent data signaling (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation (for link adaptation of subsequent (downlink) data signaling, implied). Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank); and
the measurement reporting is based on a measurement reference associated to the data signaling (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation). 

Regarding claim 17, ERICSSON teaches wherein the measurement reporting pertains to one or more of the following:
a single instance of data signaling,
one or more slots, and 2Attorney Ref.: 1009-4267 / P074771US01
a number (N) of symbols carrying data signaling, wherein N is 1, 2, or 3 (Page 1 Section 2 Para 5: As CQI is a relative quantity, it is very robust to hardware calibration inaccuracies in the UE receiver. Often can good-enough accuracy be achieved already from a single OFDM-symbol CSI-RS measurement).  
Regarding claim 18, ERICSSON teaches wherein the measurement reporting is also based on measurement performed on received reference signaling (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 1-2) CSI-RS is one of the reference signals that should be used for beam management. CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation).  

Regarding claim 19, the claim features being mutatis mutandis of claim 14, is rejected for the same reason as set forth for claim 14.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 24, ERICSSON teaches a method of operating a signaling radio node in a radio access network (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank), the method comprising performing link adaption for signaling based on measurement reporting received from a measuring radio node (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank (CSI report based on measurement of CSI-RS in PDSCH or data channel being transmitted to radio access network), wherein the measurement reporting is based on measurement performed on data signaling transmitted to the measuring radio node (Page 1 Section 1 Bullet 1: UE measurement based on RS for beam management (at least CSI-RS)  composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams. (Page 1 Section 2 Para 2) CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation. Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank).  

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 29, the claim features being mutatis mutandis of claim 24, is rejected for the same reason as set forth for claim 24.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 34, the claim features being mutatis mutandis of claim 14, is rejected for the same reason as set forth for claim 14.

Regarding claim 35, the claim features being mutatis mutandis of claim 24, is rejected for the same reason as set forth for claim 24.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 16, 21, 26 and 31 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Ericsson et al. (R1-1702677 On UL control signalling for beam management, of IDS, hereinafter ‘ERICSSON’), or in the alternative under 35 U.S.C. 103 as being unpatentable over ERICSSON in view of Nogami et al. (US 20160135181 A1, hereinafter ‘NOGAMI’).
Regarding claim 16, ERICSSON teaches subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting (Page 1 Section 2 Para 2: CSI-RS must subsequently be transmitted over the UE selected beam to acquire CSI for the PDSCH link adaptation (subsequent data signaling according to a link adaptation is implied). Only when the NW receives that second report, it can select a suitable modulation and coding scheme (MCS) as well as rank. Therefore, it is beneficial if already the beam management measurement report includes CSI, then the NW can directly perform link adaptation, and hence speed up the process and reduce latency (it is obvious to a person skill in the art, that ERICSSON is disclosing an accelerated link adaptation process based on reported measurement based link adaptation for subsequent data transmission from the network reducing data communication latency)).
However, assuming arguendo that the claim must be so narrowly construed such that ERICSSON does not expressly disclose subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting, then alternatively,
in an analogous art, NOGAMI teaches subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting ([0112] In LTE license access, link adaptation (e.g., adaptive modulation and coding (AMC)) with various modulation schemes and channel coding rates may be adopted. The UE 102 may report channel state information (CSI) that includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a precoding type indicator (PTI), and/or a rank indication (RI) to the eNB 160. On the eNB 160 side, the CSI may be used for determining frequency resources assigned to the UE 102, the number of layers and MCS of PDSCH intended to the UE 102, etc. (subsequent data signaling, from the signaling radio node according to a link adaptation) In some transmission modes (e.g., transition modes 8, 9 and 10), a CSI-reference signal (CSI-RS) may be used for CSI measurement).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PDSCH transmission technique of XU to link adaptation ERICSSON in order to take the advantage of a method for improved communication flexibility and/or efficiency (NOGAMI: [0005]).

Regarding claim 21, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 16.

Regarding claim 26, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 16.

Regarding claim 31, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
LEVITSKY et al. (US 20190239135 A1) describing AUTONOMOUS RECEPTION BEAM REFINEMENT AND TRACKING
Babaei et al. (US 20180270698 A1) describing Truncated Buffer Status Reporting
Liu et al. (US 20170063503 A1) describing Systems And Methods For Adaptation In A Wireless Network
Kishiyama et al. (US 20150045085 A1) describing RADIO COMMUNICATION METHOD, LOCAL AREA BASE STATION APPARATUS, MOBILE TERMINAL APPARATUS AND RADIO COMMUNICATION SYSTEM
Krishnamurthy et al. US 20130301434 A1) describing RADIO LINK MONTORING IN A WIRELESS COMMUNICATION DEVICE
Hammarwall et al. (US 20110002233 A1) describing Link Quality Estimation Method And Apparatus In A Telecommunication System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413